Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose the particular structural relationship of the mechanical cardiopulmonary resuscitation device of claim 1, in particular: a piston adapter comprising: a body; a suction cup attachment surface for removable attachment to a suction cup; a piston connection surface disposed on an end of the body opposite the suction cup attachment surface, wherein the piston connection surface is configured to releasably engage with the piston surface; and a piston sensor configured to detect engagement of the piston surface with the piston connection surface.
The prior art of record does not disclose the particular structural relationship of the mechanical cardiopulmonary resuscitation device of claim 13, in particular: a piston adapter comprising: a body; a suction cup attachment surface for removable attachment to a suction cup; and a piston connection surface disposed on an end of the body opposite the suction cup attachment surface, the piston connection surface configured to releasably engage with the piston surface and including at least one retractable engagement member, wherein the piston connection surface includes a lip having a recess configured to partially encircle a portion of the piston surface, and the engagement member is disposed opposing the lip.
The prior art of record does not disclose the particular structural relationship of the mechanical cardiopulmonary resuscitation device of claim 21, in particular: A wherein the piston connection surface includes a lip having a recess configured to partially encircle the piston flange; and a release member that when activated allows disengagement of the piston connection surface from the piston surface.
The prior art of record does not disclose the particular structural relationship of the mechanical cardiopulmonary resuscitation device of claim 23, in particular: A mechanical cardiopulmonary resuscitation (CPR) device, comprising:  Page 4 of 8 4824-5059-4557.1a piston having a piston surface and a piston adapter including a piston connection surface, wherein the piston surface including a piston flange disposed at a piston end of the piston; and a piston connection surface including a plurality of retractable engagement members disposed around a recessed portion of the piston connection surface and configured to releasably secure the piston flange between the plurality of retractable engagement members and a base of the recessed portion of the piston connection surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785